      Case 3:20-cr-08098-SPL Document 78-1 Filed 06/09/21 Page 1 of 2




 1
 2                      IN THE UNITED STATES DISTRICT COURT
 3                                 DISTRICT OF ARIZONA
 4
 5   United States of America,                       CR-20-08098-PCT-SPL (ESW)
 6                  Plaintiff,                          ORDER ON MOTION TO
 7
                                                           CONSOLIDATE
              vs.
 8   LOREN REED,
 9                  Defendant
10
11
                    Upon motion of the defendant and no objection from the Government
12
     and good cause appearing,
13
14
                    IT IS ORDERED granting the defendant’s Motion to Consolidate

15   pretrial violation hearing and sentencing hearing in this matter, for the reasons
16   stated in defendant’s motion, including that defense counsel needs additional time
17   to prepare.
18                  This court specifically finds that the ends of justice served by taking
19   this action outweigh the best interest of the public and the defendant in a speedy
20   trial.
21                  This finding is based on the court's conclusion that the failure to grant
22   such a continuance would unreasonably deny the defendant continuity of counsel
23
     and would deny the attorney for defendant the reasonable time necessary for
24
     effective preparation, taking into account the exercise of due diligence. 18 U.S.C.
25
     § 3161(h)(7)(B)(iv).
26
27
                                                 1
28
      Case 3:20-cr-08098-SPL Document 78-1 Filed 06/09/21 Page 2 of 2




 1         IT IS FURTHER ORDERED consolidating the pretrial violation and
 2   sentencing hearings to occur on July 19, 2021 at 3:00PM.
 3         The Court finds excludable delay under 18 U.S.C. § 3161(h) ______ to
 4   _________.
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                            2
28
